        Case 17-33832 Document 77 Filed in TXSB on 10/30/18 Page 1 of 3
          C ase 17-33832 Docum ent 76 Filed in TXSB on 10/29/18 Page 1 Of3



                       IN TH E UNITED STA TES BA NK RU PTCY C O URT
                         FO R TH E SO UTH ERN DISTR ICT O F TEX AS                             ENTERED
                                    H O USTO N DIV ISIO N                                      10/30/2018

                                                                    Case N o.: l7-33832
                                                                    CHA PTER 7
    I'RLA'I'Z CON STRUC'I-ION COM PAN Y
                Debtor.                                             JU DG E BO HM


      AG R EED O RD ER APPR O VIN G TH E SALE OF CERTA IN ASSETS O F TH E
   D EBTO R'S ESTATE FREE A ND C LEAR O F LIENS,CLA IM S,IN TERESTS,A ND
ENC UM BM NC ES PUR SUA NT TO 11 U.S.C .kï 105 AN D 363 A ND RELA TED RELIEF

        Upon the M otion of Rodncy D. Tow, chapter 7 trustee (ii-l-rustee'') for the estate
(''Estate'-)ofthecaptioned debtor(''Debtor'').requestingthcentry ofanorderapproving the salc
ofcertain assetsofthc Debtor'sEstate to Oak PointPartners,LLC (%'Oak Point'')free and clear
of licns.claims,interestsand encumbrances pursuantto 1lU.S.C.jj 105 and 363 and Federal
Rule of Bankruptcy Procedblre 6004. and related relief (*kM otion'')15
                                                                     ' and the Court having

jurisdictiontoconsidertheMotionandrequestedreliefinaccordancewith28U.S.C.jj157and
l334,
    .and consideration ofthe M otion and the requestcd reliefbeing a core proceeding pursuant

to 28U.S.C.j 157(b);and due and propernotice ofthe M otion having been provided;and it
appearing thatno othernotice need be provided,and thatfurthcrnotice hasbeen w aived;and the

CourthavingreadandconsideredtheM otion;andthesoleobjectiontotheMotiont5ledbyFirst
Colony Church ofChrist(-:l7CCC--)having been resolved as setforth in this Orderbelow;and
the Court having determ ined thatthe Bidding Procedures are fair,reasonable and appropriate,

retlcctthe'l'rustee'sexerciseofprudentbusinessjudgmentconsistentwithhisfiduciary duties,
and are designed to maximizethevalueto be obtained by the Estate fortheRemnantAssets(as
detsned in the M otion butw ith such definition being revised as setforth in this O rder w ith the

mutualagrecmentofthe Trtlstee,Oak Pointand FCCCI;and the Courthaving determ ined that

1Capitalized terlrlsnotdetsncclhcrcin shallhavcthc meaning ascribcd in tlpe M otion,
@'

           Case 17-33832 Document 77 Filed in TXSB on 10/30/18 Page 2 of 3
            Case 17-33832 Doculnellt76 Filed in TXSB On 10/29/18 Page 2 of3



     the legaland factualbascssetforth inthc Motionand atany hearingthereon establish justand


     O R DERED ,ADJUD G ED AND DECR EED TH AT :

                   The reliefsotlghtin thc M otion isG RAN TED asrevised and setforth herein,

                   Notw ithstanding anything in t14e Pblrchase Agreem ent or the M otion to the

     contrary.the definition of'klem nantAssets''is hereby revised to expressly excltlde any and a1l

     books and records of the Debtor, specifscally including those that pertain to any constl
                                                                                            -uction

     files.and anyrelated documents,correspondence,and/orES1(kbBooksand Records'').
                   As blsed in this O rder,the term --ptlrchase Agreem ent''shallm ean the Purchase

     A greem entasrevised by the revised definition ofthe term --Rem nantA ssets''as setforth in the

     preceding paragraph.

                   The Purchase Agreem entand a1Iof itsterm sand conditionsare approved in their

     entirety.exceptassetforth herein.

                   -l-he B idding Proceduresare approvcd in theirentirety.

                   The Purchase A greementand the Bidding Proceduresare fairand reasonable.

                   The objection filed by FCCC on October 8. 20l8,docket no.74,is decmed
     resolved.

                   Pursuant to                                                         the Rem nant

     Assetsto Oak Pointforthe Purchase Price as provided in the M otion.

                   Pursuant to 1lU.S.C.j 363(9,the sale of the Remnant Assets to Oak Point
     (--SaIe'')shallbe free and clearofany and a1lliens,claims.interests-and encumbrances,with
     such lienss claim ss interests,and encum brances to attach to the proceeds of the Sale w ith the

     sam e force,effect,and priority as such lienssclaim s, intercsts and encum brances have on the
      Case 17-33832 Document 77 Filed in TXSB on 10/30/18 Page 3 of 3
       Case 17-33832 Docull'
                           lent76 Filed ir1TXSB C)n 10/29/18 Page 3 Of3



Estate'srightto tlne RemnantAssets,asappropriate,subjectto therightsand defknsesofthe
Trusteeand any party in interestw ith respectthercto.



are necessary to effectuate the term s of the Purchase Agreem ent, together w ith aI1additional

instrblm ents and docum ents that m ay be reasonably necessary to im plem ent the Pblrchase

Agreem ent.

               Oak Point is granted tlne protections provided to a good faith purchaser under

   tJ.S.C.j-363(m ).
               The transfer of the Rem nant A ssets to Oak Point pursblant to the Purchase

Agreem ent constittltes a legal, valid. and efrectivc transfer of the Rem nant A ssets,and such



               The fourteen-day stay underBankrblptcy Rule6004(14)iswaived.
               ThisCourtreservesjurisdictionovertheprovisionsofthisOrderandtohearand
determ ine a1lm atters arising from the im plem entation ofthisO rder.


SIGN ED this  1D dayof                                   ,   2018.



                                           TH E I-IONO RA BI-E JEFF BOIIM
                                           tJN ITED SI'ATES BAN KRUPTCY JUDG E
A G REED:

t'
 -b
  '
  /R()dnev F(?w,I-
                 rustee
Rodney Tow ,Trustee


hb'
  /.
   7ë//J'r'
          pCarruth
Jeffery D .Carruth




                                                3
